Name: Commission Regulation (EC) No 2399/95 of 12 October 1995 amending the indicative ceilings fixed by Regulation (EEC) No 1112/93 in the framework of the supplementary trade mechanism for trade with Spain in the beef and veal sector
 Type: Regulation
 Subject Matter: international trade;  Europe;  means of agricultural production;  trade policy;  agricultural activity
 Date Published: nan

 13. 10 . 95 EN Official Journal of the European Communities No L 246/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2399/95 of 12 October 1995 amending the indicative ceilings fixed by Regulation (EEC) No 1112/93 in the framework of the supplementary trade mechanism for trade with Spain in the beef and veal sector whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 and 85 (3) thereof, Whereas Commission Regulation (EEC) No 11 1 2/93 0, as last amended by Regulation (EC) No 3083/94 (2), fixes the indicative ceilings for imports of live animals of the bovine species from the Community as constituted on 31 December 1985 for the fifth and sixth two-month periods of 1995 ; Whereas Commission Regulation (EEC) No 2275/95 (3) provisionally suspends the issuing of STM licences for live animals of the bovine species as an interim protective measure ; whereas in view of the foreseeable trend on the Spanish market and as a definitive measure pursuant to Articles 85 (3) of the Act of Accession the indicative ceiling fixed for the fifth and sixth two-month periods of 1995 should be raised ; HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 1112/93 is hereby replaced by the Annex hereto. 2. Applications for STM licences may be re-submitted from the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 113, 7. 5. 1993, p. 10 . (2) OJ No L 325, 17. 12. 1994, p . 42 . 0 OJ No L 232, 29 . 9 . 1995, p. 1 . No L 246/2 EN Official Journal of the European Communities 13 . 10 . 95 ANNEX ¢ANNEX I Group CN code Description Indicative ceiling 1995 1 0102 90 Live animals of the bovine species other than pure-bred 495 000 head breeding animals and animals for bullfights (head) of which : January/February : 70 000 March/April : 80 000 l May/June : 80 000 I July/August : 65 000 September/October : 100 000 \ I November/December : 100 000'